Case 6:20-bk-00316-KSJ Doci1 Filed 01/21/20 Page 1 of 57

   

 

me “Sy
=
Fit in this information to identify your case: Pomme f
Cee
Be
United States Bankruptcy Court for the: =
Mh
District of FLORIDA ™
Case number (# known): laos you are filing under: xm
et Chapter 7 | = tea
{] Chapter 41 | . ww oS
O)_ Chapter 12 \ ae.
{Q Chapter 13 d) Check if is die

amended Tiling =

nee

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debior 7 to refer to a debtor filing alone. A married couple may fila a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, tha form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debfor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

eke teontity Yourself

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name thatis on your Te,
governmentissued picture _ ny Robert
identification (for example, First name First name
your driver's licanse or
passport), Middle name Middle name
Bring your picture Howard Howard
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr, Jr., 1, Il) Suffix (Sr., Ur, I, tl)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names,
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security mK xX — BIBI WK KR — 9298
number or federal OR OR
Individual Taxpayer
identification number a a rr
{ITIN)

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 6:20-bk-00316-KSJ Doci1 Filed 01/21/20 Page 2 of 57

 

 

 

Debtor 1 Terry Howard Case number ( known}
First Name Middle Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

id | have not used any business names or EINs.

Ll) | have not used any business names or EINs.

Bob Howards Flooring, Inc

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

 

_ XX-XXXXXXX

ENT ENT OO
iN TT EN

5, Where you live if Debtor 2 lives at a different address:
2836 Oranole Way 2836 Orancle Way
Number Street Number Streat
Apopka FL 32703 Apopka FL 32703
City State ZIP Code City State ZIP Code
Seminole Seminole
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

\f Debtor 2’s mailing address is differant from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O, Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Gheck one: Check one:

this district to file for
bankruptcy

id Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

df Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

L] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Case 6:20-bk-00316-KSJ Doci1 Filed 01/21/20 Page 3 of 57

Debtor 4 Terry

First Name Middie Name Last Name

Howard Case number ¢i mown)

Toll the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 17 U.S.C, § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010}). Also, go to the top of page 1 and check the appropriate box.
are cheosing te file
under [id Chapter 7

L) Chapter 11

LC} Chapter 12

LI: Chapter 13

8. How you will pay the fee jo will pay the entire fee when [ file my petition. Please check with the clerk's office in your

tocal court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney Is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address,

L) I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals te Pay The Filing Fee in installments (Official Form 103A),

lef 1 request that my fee be waived (You may request this option only if you are filing for Chapter 7,
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the iee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B} and file it with your petition.

9, Have you filed for .
bankruptcy within the - 4/13/2015 6:15-bk-03213-ksj
last 8 years? » District When SAAT DOT Case number

District When Case number
MM/ DDS YYYY

District When Case number
MM/ DDS YYYY

10. Are any bankruptcy No
cases pending or bein :
filed by a spouse who , (yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?

Debtor Retationship to you
District When Case number, if known.
MM/DD/YYYY
11. Do you rent your

residence?

Official Form 101

No. Go to line 12.
“Yes. Has your landlerd obtained an eviction judgment against you and do you want to stay in your
residence?

 

(I No. Go to line 12.

(CTves. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and fila it with
this bankruptcy petition.

Veluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Case 6:20-bk-00316-KSJ Doci1 Filed 01/21/20 Page 4 of 57

Terry

Howard Case number (i Kown)

 

Firat Name

Middle Name

Last Name

EE Report About Any Businesses You Own as a Sole Propriotor

 

12. Are you a sole proprietor [j@'No. Go to Part 4.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
te this petition.

[T yes. Name and location of business

 

Name of business, if any

 

Number Sireet

 

 

City State ZIP Code

Check the appropriate box to describe your business:

 

[CY single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
f(y Stockbroker (as defined in 11 U.S.C. § 101{53A))

Uh Commodity Broker (as defined in 11 U.S.C. § 101(6)}

lid: None of the above

 

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a smail business
debtor?

For a definition of smatt

business debtor, see
11 U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1416(1)(B).

1 No. |amnot filing under Chapter 11.

CI Ne. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptey Code.

Q) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report # You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a buliding
that needs urgent repairs?

Official Form 101

No
OQ) Yes. What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 6:20-bk-00316-KSJ Doci1 Filed 01/21/20 Page 5 of 57

Debtor 1 Terry

First Name Middle Name

Howard
Last Name

Case number ¢ known}

a Explain Your Efforts to Recelve a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
oligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 104

About Debtor 1:

You must check one:

if | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LI} i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C] | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after 1 made my request, and oxigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons far not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate fram the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CL) lam not required to receive a briefing about
credit counseling because of:

O Incapacity. {| have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CQ) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so,

CI) Active duty. | am currentiy on active military
duty in a mititary combat zone.

If you believe you are not required ta receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case}:

You must check one:

Wf | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

LD I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

1 certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

oO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances,

C] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Case 6:20-bk-00316-KSJ Doci1 Filed 01/21/20 Page 6 of 57

Terry

First Name.

Debtor 7

Part 6:

16, What kind of debts do
you have?

Middle Name

Howard

Case number (i known).
Last Name

Answer These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101{8)
as “incurred by an individual primarily for a personal, farnily, or household purpose."

[1 No. Go to line 16b.
li Yes. Go to line 17.

16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

IAA No. Go to line 16c.
jo Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

[Cd No. 1 am not filing under Chapter 7. Go to line 18.

Do you estimate that after (id Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is
excluded and
administrative expenses

administrative expenses are paid that funds will be available to distribute to unsecured creditors?

{id No

 

 
     
    

 

 
 

 

are paid that funds will be C1 ves
available for distribution
to unsecured creditors?

18. How many creditors do [if 1-49 C1 '1,000-5,000 [2 25,001-50,000
you estimate that you 50-99 '5,001-10,000 [1 '50,001-100,000
owe? '400-199 [CY 10,001-25,000 ‘More than 100,000

‘200-090 = =.

19, How much do you fi: $0-$50,000 FET $1.000,001-$10 million CQ) $500,000,001-$1 billion
estimate your assets to —_((1™$50,001-$100,000 {U1 $10,000,001-$50 million 2 $1,000,000,001-$10 billion
be worth? (CY $100,001-$500,000 J $50,000,001-$100 million Q) $10,000,000,001-$50 billion

($500,001-$1 million CT'$100,000,001-$500 million C] More than $50 billion

20. How much do you [ $0-$50,000 (Cd $1,000,001-$10 million

estimate your liabilities
to be?

| Part 7: FE Below

For you

CJ $500,000,001-$1 billion

CY $1,000,000,001-$10 billion
{J $10,000,000,001-$50 billion
L) More than $50 billion

 
 
 

{CI $50,001-$100,000

'$10,000,001-$50 million
lhl $1 00,001-$500,000

(1 $50,000,001-$100 million

| have examined this petition, and 1 declare under penalty of perjury that the information provided is true and
correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13

of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay cr agree to pay someone who Is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C, §§ 152, 1341, 1519, and 3571.

x

Signature of Debtor 2

 

 

f 2) 2020

“MM f DD /YYYY_

Executed on Executed on

 

 

Official Form 104

 

Voluntary Petition for Individuals Filing for Bankruptcy
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 7 of 57

Debtor 1 Terry Howard Case number (known)
First Nama Middie Nama Last Name.

      

|, the attorney for the debtor{s) named in this petition, declare that i have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available Under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707({b)(4){D) applies, certify that | have na

For your attorney, if you are
represented by one

 

 

 

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
x Date
Signature of Attomey for Debtor MM / DBD /fYyYY¥
Printed name
Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 6:20-bk-00316-KSJ Doci1 Filed 01/21/20 Page 8 of 57

Debtor 1 Terry Howard Case number ¢F known}
First Name Middia Name Last Name

 

   

For you if you are filing this The law allows you, as an individual, fo represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right te file another
case, or you may lose protections, including the benefit of the automatic stay.

You must fist all your property and debts in the schedules that you are required to file with the
court, Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules, If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expecis you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be famitiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

UO No

[V }res

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C) Ne

Vy
Did you pay or agree ta pay someone who is not an attorney to help you fill out your bankruptcy forms?
CJ No

LJ Yes. Name of Person :
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attomay. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do net properly handle the case.

x Lisp Morvaicl x

 

 

 

 

Signature of Detsfor Signature of Debtor 2
Date ( £t ZOZO Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Call phone Cell phone
Email address Email address

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 9 of 57

Fillin this information to identify your case:

Debtor Terry Heward
First Name Migdle Name Last Name

Debtor 2 Robert Howard
(Spouse, if filing) Firat Name Middla Name Last Nama

United States Bankruptcy Court for the: District of FLORIDA

 

Case number

 

{if known}

Official Form 106Sum

LI) Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married People are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page. .

} Part 4: | Summarize Your Assots

| 4. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule AUB a ceceesssessseonanneensesasastnansnscecessesssnseesyeacesssuscanssssastceusseeaesesesensusvannintenaeans

1b. Copy line 62, Total personal property, from Schedule A/B

ic. Copy line 63, Total of all property on Schedule AVB .......sccesececeee:

Ey Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

Your assets
Value of what you own

¢ 200

$_22700

 

 

$_22900

 

 

Your liabilities
Amount you owe

 

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $_485000
. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) $0
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule EAP... sssssssssssssssssstsccecseeess
4b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule EVF .......cccssscsssscceccsseees +50
Your total liabilities § 485000
Ee Summarize Your Income and Expenses
, 4. Schedule I: Your Income (Official Form 1061)
i Copy your combined monthly income from line 12 of Schedtde fo.......cccsssssssesssssccssecssseceseeesecegssrsessecesereeseses $ __3452
5. Schedule J: Your Expenses (Official Form 106)
‘ Copy your monthly expenses from line 22c Of Schedule Uf ..s...cccsscccscsssescossssssssssessssssssecsssescssssssuessssesesusesssersaneeececcescc $__ 3356

 

Officiat Form 406Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 1 of 2
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 10 of 57

Debtor 4 Terry Howard Case number (7 kown)
First Name Middle Name Last Name

uti Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

  

@. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

 

 

fad Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

 

. From the Statement of Your Current Monthiy Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Lina 11; OR, Form 122C-1 Line 14.

 

 

 

     

§. Gopy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.} $_ 0
9b. Taxes and certain other debts you awe the government. (Copy line 6b.) g__0
$c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $__0
Qd. Student loans. (Copy line 6f.) $_ 9
$e. Obligations arising out of a separalion agreement or divorce that you did not report as g 0
priority claims. {Copy iine 6g.)
$f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s 0
9g. Total. Add lines 9a through 9f. 5s 0

 

 

 

Official Form 106S5um Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 11 of 57

Fill in this information to identify your case and this filing:

 

 

 

Debtor 1 Terry Howard
First Nama Middis Name Last Name
Debtor 2 Robert Howard
(Spouse, if filing} First Name Middle Name Last Name
United States Bankruptcy Court for the: District of FLORIDA

Case number

 

CJ Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

ra Describe Each Residence, Bullding, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

{ No. Go to Part 2.
17 Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

ad Single-family home the amount of any secured claims on Schedule D:
141, Family Residence 1 duplex or muit-unit building Creditors Who Have Claims Securad by Property.

Street address, if available, or other description

 

 

 

CL] Condominium or cooperative Current value of the Current value of the
Loc: 2836 Oranole Way LJ Manufactured or mobile home entire property? portion you own?
Q) Land $ 200 $ 200
C) investment property
UO Timeshare Describe the nature of your ownership
City State ZIP Code 0) other interest (such as fee simple, tanancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

 

 

Fee Simple
CJ Debtor 1 only
County CJ Debtor 2 only Q a
ld Debtor 1 and Debtor 2 only Check if this is community property

(C] At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local

property identification number: 2836 Oranole Way

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions, Put

(J Single-family home the amount of any secured claims on Schedule D:
1.2. a Duplex or multi-unit building Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

 

 

 

 

 

 

LE Condominium or cooperative Current value of the Current value of the
L) Manufactured or mobile home entire property? portion you own?
QC) Land $ $
C2 investment property
. Describe tha nature of your ownership
City State ZIP Code 4 ‘Timeshare interest (such as fee simple, tenancy by
Other the antireties, or a life astate), if known.
Who has an interest in the property? Check one.
CI) Debter 1 only
County CY Debtor 2 only
L) Debtor 1 and Debtor 2 only LJ Check if this is community property
() at least one of the debtors and another {see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 12 of 57

Howard

Debtor 1 Terry

First Name Middle Name

4.3,

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that mumber here, ........0.ccc0.ccec ce cnc ee ceececsceeceeccecnseecueeueeuareusuensauecseaseneaaseesenes >

Ea Describe Your Vohicles

What is the property? Check ali that apply.
OQ Single-family home

O Duplex or multHunit building

LJ Condominium or cooperative

(J Manufactured or mobile home

(J Lana

LJ Investment property

C) Timeshare

L) other

 

Who has an interest in the property? Check one.
Q) Debtor 4 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

Case number (# known]

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Currant value of the
entire property? portion you own?

$ $.
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LC) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$200

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registared or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases,

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

(Ne
It Yes

3.1. Make: Kia
Model: Optima
Year: 2013

Approximate mileage: ___ 85,00.

Other information:
Car

 

 

 

 

If you own or have more than one, describe here:

3.2, Make: Dodge
Model: Ram 1500
Year 2016
Approximate mileage: 50,000

Other information:
Truck

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
LJ Debtor 1 only

C) Debtor 2 only

Ai Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

(] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CJ Debtor 4 only

CY Debtor 2 only

i Debtor 1 and Debtor 2 only

C) At laast one of the debtors and another

C1 check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$ 8000 $ 8000

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

¢ 10000 ¢ 10000

 

page 2
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 13 of 57

 

Who has an interest in the property? Check one.

 

Debtor 4 Terry Howard
Fret Name Middle Name
3.3. Make:
Model: (LD vebtor 1 only
Debtor 2 only
Year.

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Medel:
Year:
Approximate mileage:

Other information:

 

 

 

 

   

Debtor 1 and Debtor 2 only
‘At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check ona.

fo Debter 1 only

C) Debtor 2 only

(Debtor 1 and Debtor 2 only

Chat least one of the debtors and another

   
 

() Check if this is community property (see
instructions)

Case number if known}

Deo not deduct secured claims or exemptions. Put
the amount of any secured claims on Sehedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

11 No

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, jist here:

42, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that MuUMmber N@re oo... cscs ccssssssessessssessecsssesseesseesseysscesueesssessnvsavesavarsvessersecesireaneessevssessees

Official Form 106A/B

Who has an interest in the property? Check one.

() Debtor 1 only

C1 Debtor 2 only

C1 Debtor 4 and Debtor 2 only

[3 At least one of the debtors and another

CI Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

C) Debtor 2 only

CI Debter 1 and Debtor 2 only

(] At least one of the debtors and another

©) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exeraptions. Put
the amount of any secured claims on Schedute D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Ciaiins Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

 

$ 18000

 

 

 

page 3
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 14 of 57

Debtor 1 Terry Howard
First Name Middia Nama Last Name

| Part 2 | Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

Case number ¢f mown},

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

iO No

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

[14 Yes. Describe........ Furniture - 2836 Oranole Way

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices Including cell phones, cameras, media players, games
iA No

|g 2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G. Yes. Describe.......... $
8. Collectibles of value
Examples; Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects:
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
ia Na
fl Yes. Describe.......... $
9, Equipment for sperts and hobbies
Examples; Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis: canoes
and kayaks; carpentry tools; musical instruments
Fo No
Wa Yes. Describe.......... Sports Equipment - 2836 Oranole Way g_1000
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
a No
[U, Yes. Describe.......... $
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
io No
(id. Yes. Describe........., Clothes - 2836 Oranole Way $ 1000
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
ai No :
lad: Yes. Describe.......... $
13. Non-farm animals
Examples: Dogs, cats, birds, horses
lA No
id Yes. Describe.......... $
14. Any other personal and household items you did not already list, including any health aids you did not list
af No
ICT ves. Give specific $
information. ........04.
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 4000
for Part 3. Write that murmber Here oo... ccssssscsccsssssccesssnesesssssssssessssssescesscssscessorsuvauaeestenasestasssuusesersesvaseeceusanaveceatssansvassasisasees

Official Form 106A/B Schedule A/B: Property

 

 

 

page 4
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 15 of 57

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Terry Howard Case number ¢inown)
First Name Middle Name Last Name
Describe Your Financlal Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Exampies: Money you have in your wallet, in your hame, in a safe deposit box, and on hand when you file your petition
id No
{Cy VS ve cccescctcsescescssescssssssvsssoasseessscesesncorsnsscasseasssstssassesssssscenesseasaassasarsusssescetsscaysvevursavaautvatusuasossssessescseesesteceses CASH! oooccccecccscsccsesers $
17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
fo No
| YOS .ceceecsserveeeees Institution name:
17.1, Checking account: Bank Account - Regions Bank $ 700
17.2, Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17,5, Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
id No
(Cy: VOB occas Institution or issuer name:
$

 

 

 

19, Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

a No Name of entity: % of ownership:
{CD Yes. Give specific %
information about
MNOMM....estetessestcccese %

 

%

Official Form 106A4/B Schedule A/B: Property page 5
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 16 of 57

Debtor 1 Terry Howard Case number (known)
First Name Middla Nama Last Name

26. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer te someone by signing or delivering them.

fi No

[Cives. Give specific —_ Issuer name:
information about
HheEM wc $

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

fiat No
IC Yes. List each

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: 5
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples; Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
ji4 No
(Od: YVOS oo ecccccetseseseesoees Institution name or individual:
Electric: $
Gas: $
Heating oil: §
Security deposit on rental unit: $
Prepaid rent: $
Telephone: 5
Water. $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
iid, No
io YES wee — [s8uer Name and description;
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 17 of 57

Debtor 4 Terry Howard

Case number rknown,
Firet Name Middle Nama Last Namie

24. Interests in an aducation IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

ia No
fa VOS iiss eeeeentene

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

ff. No

io Yes. Give specific
information about them.... i$

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds fram royalties and licensing agreements

i) No

fC Yes. Give specific :
information about them... 3

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

1 No

fi Yes. Give spacific
information about them.... §.

 

 

 

 

Money or property owed to you? Current value of the

portion you own?
Do nol deduct secured
claims or exemptions,

28. Tax refunds owed to you

(i No

a) Yes. Give specific information Federat: $
about them, including whether
you already filed the returns State:
and the tax years. 0.0.20... caer

 

 

 

Local: $

 

29. Family support
Examples: Past due or jump sum alimony, spousai support, child support, maintenance, divorce settlement, property settlement

IZ No

 

 

 

 

 

[O Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
id: No
fa: Yes. Give specific information................
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 7
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 18 of 57

Debtor 4 Terry Howard Case number ¢rkown
First Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

{Ai No

(UY Yes. Name the insurance company

=u Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

[i No

ca Yes. Give specific information..............

 

 

 

33, Claims against third parties, whether or not you have filed a Jawsuit or made a demand for payment
Exampies: Accidents, employment disputes, insurance claims, or rights to sue

Wa No

fo Yes. Describe each claim. ....................

 

 

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

ai No
i Yes. Describe each claim. .................

 

 

 

 

35. Any financial assets you did not already list

IG No

fa. Yes. Give specific information............

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 700
for Part 4. Write that mumber Were 0... cc escscsscseneesccsessccesseseeeeerveesomuiiersersoriinsssiuiersisnnusiintsiiessaiieinanannaeaie ah $

 

 

 

| Part 5: | Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?

ia No. Go to Part 6.
[CU Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

[21 No

 

 

39. Office equipment, furnishings, and supplies
Exampies: Business-related computers, software, modems, printers, copiers, fax machines, mugs, telephones, desks, chairs, electronic devices

id No
[a Yes. Describe....... $

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 19 of 57

Debtor 1 Terry Howard

Firat Name. Middle Name Last Name

Case number (if known)

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Zl No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2) Yes. Describe....... ‘
41. Inventory
Zi no
fo Yes, Describe....... 8
42. Interests in partnerships or joint ventures
ivi No
1 Yes. Describe....... ame of entity: % of ownership:
% $
% $
% $
43. tomer lists, mailing lists, or other compilations
No
(a) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
fo No
(Ci: Yes, Describe........
$
44. business-related property you did not already list
; No
fo Yes. Give specific 3
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that murmber Were oo... csssesssssssessessssscssccsssssssevessevsvatisecsesssuessssssgnseensasaravatienstsaessarsesserseasisanvisatatssseecesesse SP

 

 

 

Describe Any Farm- and Commercial Fishing-Rolated Property You Own or Have an Interest In.
(if you own or have an interest in farmland, list it in Part 1.

 

 

48.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Zl No. Go to Part 7.
fd Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims

 

or exemptions,
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
a) No
fo VES cccececccecseesssees
|
| 3

 

 

Official Form 106A/B Schedule A/B: Property page 9
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 20 of 57

Terry

Firat Name

Debtor 1

48. Crops—either growing or harvested

ia No
f(O Yes. Give specific
information. ............

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

i No

FOE 68. ccceennen

Middle Name

Howard
Last Name

Case number (i known),

 

 

 

 

 

 

50. Farm and fishing supplies, chemicals, and feed

id No
PD VES vscsessssneeceee

 

 

 

51. Any farm- and commercial fishing-related property you did not already fist

1 No

i Yes. Give specific
information.............

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached

 

 

 

for Part 6, Write that number here oo... ccccccsceecceecssessseensessseees

| Part 7: | Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

1 No

(2. Yes. Give specific
information. ............

54. Add the dollar value of all of your entries from Part 7. Write that muMber WEP@ ......cccccsccsscsssssssscccccssccsssssssssssssssssssssses

>

 

 

 

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, Fme 2... cecsssessssssssssssescececsrernssvssensussassuusessssavesonaseesssuetsatsvessseeyensnsagustssnuatttasttnssessssessavssssiteesssitesscsessseeee

56. Part 2: Total vehicles, line 5 $ 18000
; . 4000
57. Part 3: Total personal and household items, line 15 $
: . 700

58. Part 4: Total financial assets, line 36 $

59. Part 5: Total business-related property, line 45 $

60. Part 6: Total farm- and fishing-related property, line 52 $ 0
61.Part 7: Total other property not listed, line 54 + 0

62. Total personal property. Add lines 56 through 61, ....ccses.sc. §$. 22700

63. Total of all property on Schedule AJB. Add line 55 + line 62

Official Form 106A/B

Schedule A/B: Property

 

 

 

 

 

 

 

200

Copy personal property total +s 22760

 

 

$ 22900

 

page 10

 

 

 
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 21 of 57

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Terry Howard
First Name Middle Name Last Name
Debtor 2 Robert Howard
(Spouse, if filing) First Name Middia Name Last Name
United States Bankruptcy Court for the: District of FLORIDA
Case number CJ Check if this is an
(If known)

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—imay be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: | Identify the Property You Claim as Exempt
1, Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you,

CJ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
CL) You are claiming federal exemptions. 11 U.S.C. § 522(b)}(2)}

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value ofthe =Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/S that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description, § ————————————-__._ § Cs
Line from () 100% of fair market value, up to
Schedule AB: any applicable statutory limit
Brief
description: $ O¢
Line from L) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: 5 Os
Line from CY 100% of fair market value, up to
Schedule A/B: __ any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,3507
{Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
L) No
QO) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LJ No
LI Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page lof
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 22 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Terry Howard Case number ¢rmnown
First Name Middla Name Last Name
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/6 that lists this property portion you own
Copy the value from Check only one box for oach exemption
Schedule AB

Brief
description: $ C$
Line from C4 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: —————_—_——________ § L$ OO
Line from C1 100% of fair market value, up to
Schedule A/B:: ——— any applicable statutory limit
Brief
description: $ Ls ——eeoa
bine from L) 100% of fairmarketvalue, upto = S—~—CSSCSC“‘S;SStS™
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Os i
Line from C1 100% of fair market value, up ta OT
Schedule A/B: any applicable statutory limit
Brief
description: § ——____—_———._ 8 Ls Oe
Line from LJ 100% of fair market value, up to
Schedule A/B;. ———— any applicable statutory limit a
Brief
description: 5 Os TT
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory fimit
Brief
description, § ——————______ 8. Lig
Line from CI 100% of fair market value, up to OS
Schedule A/B: any applicable statutory limit
Brief
description: $ Os a
Line from CJ 100% of fair market value, up to
Schedule A/B:. ——— any applicable statutory limit
Brief
description: ——_________ § Las ———or——
Line from (100% of fair market value, up to
Schedule A/B:. any applicable statutory limit
Brief
description; § ——~—_——_———_ §. Os
Line from L) 100% of fair market value, up to
Schedule A‘B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Cig
Line from LJ 100% of fair markat value, up to
Schedule AB: any applicable statutory limit

Official Farm 106C Schedule C: The Property You Claim as Exempt page ___ of
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 23 of 57

Fill in this information to identify your case:

Howard
Last Name
Howard
Last Name

District of FLORIDA

Terry
First Name
Dabtor 2 Robert

(Spouse, if filing) First Name

Debtor 1

 

Middie Name:

Middle Name.
United States Bankruptcy Court for the:

Case number
(If known)

 

 

LJ) Check if this is an
amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

1, Do any creditors have claims secured by your Property?

O, No. Check this box and submit this form to the court with your other schedules. You have nathing else to report on this form.
[ld Yes. Fill in all of the information below.

ia List All Secured Claims

t

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; Column A Column B Column C
2. List all secured elaims. If a creditor has more than one secured claim, list the creditor separately Amount ofclaim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this portion
As much as possible, ist the claims in alphabetical order according to the creditor's name. value of collateral, clalm if any
[ 2.1] Chase Home Finance Describe the property that secures the claim: $ 485000 $200 $ 484800
i Creditors N ; ;
i ee Family Residence
P O Box 771270
Number Street
As of the date you file, the claim Js: Check all that apply,
O Contingent
Coral Springs FL 33077 QO) unliquidated
City State ZIP Code OG Disputed
: Who owes the debt? Check one. Nature of lien. Check all that apply.
L) Debtor 1 only 42) An agreement you made (such as mortgage or secured
QO Debtor 2 only car loan)
4d Debtor 1 and Debtor 2 only CQ) Statutory lien (such as tax lien, mechanic's lian}
C) At least one of the debtors and another CO Judgment lien from a lawsuit
C1 other (including a right to offser) Mortgage
UO Check if this claim relates to a
community debt
Date debt was incurred 2008 Last 4 digits of account number —__ oe
| 2.2] Describe the property that secures the clalm: 5 $ $
Creditor’s Name
Number Street
As of the date you file, the claim Is: Check all that apply.
QO Contingant
QO) Untiquidated
City State ZIP Code O) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
() Debtor 1 only L) An agreement you made (such as mortgage or secured
C1 Debtor 2 onty car loan)
(Y Debtor 4 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien}
1 Atleast one of the debtors and another Q) Judgment lien from a lawsuit
(J Other (including a right to offset)
C] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number —__ —_ _
Add the dollar value of your entries in Column A on this page. Write that number here: p4ssoop

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of

 
Case 6:20-bk-00316-KSJ Doc1_ Filed 01/21/20

Fill in this information to identify your case:

Debtor 1 Terry

Page 24 of 57

Howard

 

First Name
Debtor 2 Robert
{Spouse, if filing) First Name

Middle Name

Middle Name
United States Bankruptcy Court for the:

Case number

Last Name
Howard
Last Name

District of FLORIDA

Q) Check if this is an

 

{lf known}

 

amended filing

 

Official! Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

12/15

Be as complete and accurate as possibie. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result ina claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left, Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

| Part 4: | List All of Your PRIORITY Unsecured Claims

: 1. Do any creditors have priority unsecured claims against you?

No. Go to Part 2.

(ves.

 

 

 

 

 

 

 

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nenpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. {f you have more than two priority
unsecured claims, fii! out the Continuation Page of Part 1. If mora than one creditor holds a particular clalm, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

Total claim Priority Nonpricrity
amount amount
21
Last4digits ofaccountnumber— ss S, $ §
Priority Creditor's Name
When was the debt incurred?
Number Strest
As of the date you file, the claim is: Check all that apply.
City Stata ZIP Gade 1 Contingent
QI Untiquidated
Who incurred the debt? Check one. OQ  bisputed
C1 Debtor 1 only
CY Debtor 2 only Type of PRIORITY unsecured claim:
o Debtor 1 and Debtor 2 only C1 Domestic support obligations
At least one of the debtors and another C) Taxes and certain other debts you owe the government
Cd Check if this claim is fora community debt Q) Claims for death or personal injury while you were
Js the clalm subject to offset? intoxicated
Oi no QO) other, specify
OQ Yes
k2 | Last 4 digits ofaccountnumber gg $ $
i Priority Creditors Name

 

 

Number Stroat

 

 

City State
Who incurred the debt? Check one.
&) Debtor 4 only

CQ) Debtor 2 only

C) Debtor 4 and Debtor 2 only

(2 At least one of the debtors and another

Q) Check if this claim is for a community debt

ZIP Coda

is the claim subject to offset?
No

Official Form 106E/F

Schedule E/F: Craditors Who Have Unsecured Claims

 

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.
Q) Contingent

() Unliquidated

QC) pisputed

Type of PRIORITY unsecured claim:
Cl Domestic support obligations
CJ Taxes and certain other debts you owe the government

( claims for death or personal injury while you were
intoxicated

Q] other. Specify

 

page tof
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 25 of 57

Terry Howard

First Name

Debtor 1
Middle Name

Last Name

Case number (i town)

Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who Incurred the debt? Check one.

Q) Debter 1 only

CO) Debtor 2 only

(J Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

CQ check If this claim is for a community debt

Is the claim subject to offset?

Cl No
- O yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

Q Disputed

Total clalm Priority Nonpriority
: amount amount :
: Last 4 digits ofaccountnumber sk. $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q) contingent
Cily Stats ZIP Coda QO) unliquidated
Q) Disputed
: Who incurred the debt? Check one.
CD Debtor 1 onty Type of PRIORITY unsecured claim:
C1 ebtor 2 only QO) Domestic support obligations
i C) Debtor 4 and Debtor 2 only .
i Q) Taxes and certain other debts you owe the government
i C1] Atieast ono of the debtors and another . i
: Q) Claims for death or personal injury while you were
QO] Check if this claim Is for a community debt intoxicated
: QQ other. Specify
Is the clalm subject to offset?
QO No
Q Yes
Last4 digits ofaccountnumber § § $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code Q) Uniiquidated
QO bisputea
: Who incurred the debt? Check one.
: (J Debtor 4 only Type of PRIORITY unsecured claim:
5 Oe btor 2 on Ql Domestic support obligations
: ebtor 1 and Debtor 2 anly CL] Taxes and certain other debts you owe the government
: C At least one of the debtors and another . a ,
: (J Claims for death or personal injury while you were
: Q) Check if this claim is for a community debt intoxicated
i QO) other. Specify
: Is the claim subject to offset?
Q) No
: QO) Yes
: Last 4digits ofaccountnumber § $ $
: Priority Creditors Name
: When was the debt incurred?
i Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
Cily State ZIP Code QO) unliquidated

Type of PRIORITY unsecured claim:

QC) Domestic support obligations
C) Taxes and certain other debts you owe the government

Q) Claims for death or personal injury while you were
intoxicated

 

QO) other. Specify

 

 

page of
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 26 of 57

Debtor 1 Terry Howard

 

First Name Middle Name Last Name

ir List All of Your NONPRIORITY Unsecured Claims

any creditors have nonpriority unsecured claims against you?

Case number (7 known}

3. i
1 No. You have nothing to report in this part. Submit this form to the court with your other schedules,

: Yes

: 4. List all of your nonpricrity unsecured claims in the alphabetical order of the creditor who holds each claim. |f a creditor has mare than one
: nonpriority unsecured clalm, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
Included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpricrity unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

Foetal claim
bs] Last4 digits of accountnumber
: Nonpriority Craditer’s Name $.
: When was the debt incurred?
Number Street
City Stata ZIP Code As of the date you file, the claim is: Check all that apply.
(I Contingent
Who incurred the debt? Check one. C2 Unliquidated
Q) Debtor 1 only C) Disputed
CO) Debtor 2 only
C2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 At least one of the debtors and another C2 Student loans
OD Check if this claim is for a community debt CL Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? QO) Debts to pension or profit-sharing plans, and other similar debts
CG No C] other. Specify
QO) Yes
4.2 | Last4 digits ofaccountnumber $
Nonpriority Craditor's Name When was the debt incurred?
Number Streat
As of the date you file, the claim is: Check all that apply.
City State ZIP Gade QO) Contingent
Who incurred the debt? Check one. C] Untiquidated
Q) Debtor 4 only QO Disputed
C) Debtor 2 only .
Q] Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C1 At least one of the debtors and another (] Student loans
. . . C1) Obligations arising out of a separation agreement or divorce
O) Cheek if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? O) Debts to pension or profit-sharing plans, and other similar debts
CO] No C) other. Specify
O] Yes
4.3 .
fs | Last4 digits ofaccount number
Nonpriority Creditors Name $

 

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

OQ) Debtor 2 only

O) Debtor 1 and Debtor 2 only

CO At least one of the debtors and another

Q) Check if this claim Is for a community debt

Is the claim subject to offset?
Oi No
O ves

Official Form 106E/F

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
C2 unliquidated
oO Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

2 Debts to pension or profit-sharing plans, and other similar dabts

QO) other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims page __ of
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 27 of 57

Howard
Last Name

Debtor 1 Terry

First Name Mikidle Name

Case number (# known),

Your NONPRIORITY Unsecured Clalms — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
Last4 digits ofaccountnumber $
Nonpriority Creditors Nama
When was the debt incurred?
Numb Stra
i sme As of the date you file, the claim is: Check all that apply.
City State ZIP Gode (J Contingent
Q Unliquidated
Whe incurred the debt? Check one. OQ Disputed
C} Debtor 4 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only QO Student loans
: At least one of the debtors and another LY Obligations arising out of a separation agreement or divorce that
QO) Cheek if this claim ts for a community debt you did not report as priority claims -
: O Debts to pension or profit-sharing plans, and other similar debts
i Is the claim subject to offset? Ql other. Specify
QC) No
QD) ves
L_| Last 4 digits of accountnumber ___ _ __ $
: Nonpriority Craditor’s Name
When was the debt incurred?
Numb Street
sneer ee As of the date you file, the claim is: Check all that apply.
City State ZIP Cade U contingent
Q) unliquidated
Who Incurred the debt? Check one. C) Disputed
Q Debtor 1 only
C4 Debtor 2 only Type of NONPRIORITY unsecured claim:
(] Debtor 1 and Debtor 2 only CO Student leans
Cy Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
. did not report as priority claims
C) Check if this claim is for a community debt you
i " om ¥ (J) Debts to Pension or profit-sharing plans, and other similar debts
i Is the claim subject to offset? C) other. Specify
: QO No
Cl Yes
|| s
Last 4 digits of accountnumber —__ _
Nonpriority Craditor's Name
When was the debt incurred?
Number Street As of the date you file, the clalm is: Check all that apply.
City State ZIP Code QO) Contingent

Who Incurred the debt? Check one.

CQ) Debtor 1 only

OQ) Debtor 2 only

: Q) Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

() Cheek if this claim Is for a community debt

Is the claim subject to offset?

Q No
C) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

2 Unliquidatea
QO Disputed

Type of NONPRIORITY unsecured claim:

() Studentioans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C1 pebts to pension or profit-sharing plans, and other similar debts

C1 other. Specify

 

page of
Debtor t

Add the Amounts for Each Type of Unsecured Claim

Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 28 of 57

Terry Howard

 

Firat Name Middia Name: Last Name

Case number (# krown)

 

_ 6 Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C, § 159.
Add the amounts for each type of unsecured claim.

‘ Total claims
: from Part 1

» Total claims
: from Part 2

Official Form 106E/F

6a.

6c.

6d.

6s.

Sh.

Si.

Domestic support obligations

. Taxes and certain other debts you owe the

government

Ciaims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here,

Total. Add lines 6a through 6d.

. Student loans

- Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims,
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a,

6b.

6c.

Gd.

Ge.

6f.

6g.

6h.

6i.

gj.

 

 

 

 

 

Tatal claim
3 0
g 0
g oO
+s 0
3 0
Total claim
$ 0
$ 0
$ 0
+3 0
$ 0

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page of
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 29 of 57

Fill in this information to identify your case:

Debtor Terry Howard
First Name Middle Name Last Name

Debtor2 Robert Howard
{Spouse If filing) First Nama Middle Name Last Name

United States Bankruptcy Court for the: District of FLORIDA

Case number LY Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this Page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
1 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(ves. Fill in all of the information below aven if the contracts or leases are listed on Schedule A/B: Property (Official Form 1064/8).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or iease is for (for

example, rent, vehicle lease, cel! phona). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

Person or company with whem you have the contract or iease State what the contract or lease is for
2.4
= Name
Number Street
Gy State ZIP Code
12.2:
Let
: Name

 

 

Number Street

 

a voces SBE, AIP COM.
23

 

Name

 

Number Street

 

IM se nnnnrsnnetininaarmnn win. See. ZIP Code

     

 

i Name

 

Number Street

 

NY ccesatitumemressnnnen State 2iPCode

 

25

 

Name

 

Number Street

 

City Stale ZIP Code

Official Form 106G Schedule G; Executory Contracts and Unexpired Leases pagelof_
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 30 of 57

Debtor 1 Terry Howard Case number tifknown}
First Name Middia Name Last Name

| | Additlonal Page If You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

 

Name

 

Number Street

 

 

City State ZIP Code

prover equenmutmautanene ceawee oer qgyantnsyiitatniasnt at deunenswememensn tenes

 

 

Name

 

Number Street

 

City State ZIP Code

     

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

     

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

Name

 

Number Street

 

 

 

City State ZIP Code

 

 

 

{

| Number Street
| City State ZIP Code
k

 

 

 

Name

 

Number Street

 

i oniantate, ZIP Code

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases

page_of_
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 31 of 57

Fill in this information to identify your case:

Debtor1 ‘Terry Howard
First Name Middie Name Last Name

Debtor2 Robert Howard
(Spouse, if filing} FirstName Middle Name Laat Name

United States Bankruptcy Court for the: District of FLORIDA

Case number
{lf known)

 

 

LJ Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 1245

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Pago, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number {if known). Answer every question.

 

 

 

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor,)
\d No
UO Yes
2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
: Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

C) No, Go to line 3.

LI Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

O) Ne

C) Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

 

Name of your spouse, former spouse, or egal equivalent

 

Number Streat

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F)}, or Schedufe G (Official Ferm 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 7: Your codebtor Column 2: The creditor to whom you owe the debt

Chack all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

O) Schedule D, line
Name
() Schedule E/F, line
Number Street C) Schedule G, line
oy, oo Sime ZIP Gode
3.2
QO) Schedule D, line
: Name
QO) Schedule E/F, line
Number Streat Q) Schedule G, line
City 7 cette etnies 4 ae sence wane COU
3.3
— QC) Schedule D, line
QO) Schedule EF, line
Number Street Q) Schedule G, line
Cty . mits ene apa State ctinmmne yall Code

Official Form 106H Schedule H: Your Codebtors page tof_
Case 6:20-bk-00316-KSJ Doc1

Debtor 1 Terry Howard

 

First Name Middle Name Last Name

po Additional Page to List More Codebtors

Column 1: Your codebtor

Filed 01/21/20 Page 32 of 57

Case number (known),

Cofumn 2: The creditor to whom you owe the dabt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q) Schedule D, line
Name —-
O) Schedule E/F, line
Number Street QO) ScheduleG, line
oe TN cc anaannmaveveneen cnn tiP Code le
: (I Schedule D, line
i Name —_
QO) Schedule Ef, line
Number Street QO) Schedule G, line
HY cc nceaneuemaceeens seonetmisonansnanenran nner ERO occ a ameancaaneuervemamneaneeen tlh Code .
i QO) Schedule D, line
ame OO
CQ) Schedule E/F, line
Number Sireat QO Schedule G, fine
City Siate ZIP Code
O Schedule D, line
Name
() Schedule E/F, line
Number Strat QO) Schedule G, line
City a see ee vestments anataareee ee SRB ZIP Code ;
OQ Schedule D, line
Name ;
Q) Schedule E/F, line
: Number Street QO) Schedule G, line i
i
City ee
P| QO) Schedule D, line
Name
QI Schedule E/F, line
Number Sirest Q) Schedule G, line
Silty i sumer tami su a ane E Ode ee cnet ee
‘i (2 Schedule D, line
ame TT
QO) Schedule E/F, line
Number Street Q] Schedule G, line
Ee ceccurntnmanensen eects aspunmsnnonnsnasnnrese gn BM cans conan OO cs cccas crue nsmmenrommmnanterenen trea
— () Schedule D, line
(] Schedule E/F, line
Number Bireet (1 Schedule G, line
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors

page oof
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 33 of 57

Fill in this information te identify your case:

Debtor 4 Terry Howard

 

Firat Name Middis Name Last Name
Debtor 2 Robert Howard

(Spousa, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: District of FLORIDA

Case number Check if this is:
(lf known)
LI] An amended filing

L) A supplement showing postpetition chapter 13
income as of the following date:

 

 

 

Official Form 1063 M7 DDT YY
Schedule I: Your Income 12/15

Be as completa and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part a: | Describe Employment

1. Fill in your employment
information, Debtor 1 Debtor 2 or non-filing spouse

If you have more than one job,

attach a separate page with F
information about additional Employment status ff Employed id Employed
employers. a Not employed Ci Not employed

include part-time, seasonal, or

self-employed work. Occupation secretary self employed
Occupation may include student
or homemaker, if it applies.

Employer's name A&H FloorCovering

65 N Griffin Dr Casselberry FI
Employer's address

 

 

 

 

Number Street Number Street
City State ZIP Code City State ZIP Code
How long employed there? 23 yr 20

TEE® «.- Detalls About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

, 2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. ¢ 2800 $ 0
_ 3. Estimate and list monthly overtime pay. 3. +¢0 +30
4. Calculate gross income. Add line 2 + line 3. 4. | $2800 $0

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 34 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Terry Howard Case number (#kown)
Firat Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here... eeececscssecesseneseeees sestestacserenseses sone D4. $2800 $0
5. List all payroll deductions:
- 5a. Tax, Medicare, and Social Security deductions 5a. $448 $0
5b. Mandatory contributions for retirement plans 5b. 83.0 $0
5c. Voluntary contributions for retirement plans 5c. $0 $0
5d, Required repayments of retirement fund loans 5d $0 $0
5e. Insurance 5e. $0 $0
5f. Domestic support obligations a. = $0 $0
5g. Union dues 5g. gO $0
Sh. Other deductions. Specify: Sh. +$6 +0
. 6 Add the payroll deductions. Add lines 5a + 5b + 5c + Sd + 5e+5f+5g+5h. 6. $ 448 $0
7. Galeulate total monthly take-home pay. Subtract line 6 from line 4. 7. $2352 $0
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $0 30
monthly net income, 8a.
8b. interest and dividends 8b. 30 36
8c. Family support payments that you, a non-filing spouse, ora dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $0 $0
settlement, and property settlement. 8c.
6d. Unemployment compensation Bd. $6 $0
8e. Social Security Be. $0 $ 1100
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies. 0
Specify: at $0 $
8g. Pension or retirament income 8g. $6 $0
8h. Other monthly income. Specify: 8h. +35 6 +30
9. Add all other income. Add lines 8a + 8b + 8¢ + 8d + Ba + Bf +8g + Bh. 9. | $0 $ 1100
‘10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $2352 + $1100 $3452
‘11. State all other regular contributions to the expenses that you list in Schedule J.
> Include contributions from an unmarried partner, members of your household, your dependents, your reommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.% 30

 

'12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined manthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies

Official Form 1061

13.Do you expect an increase or decrease within the year after you file this fon?

fd No.

12,

, 3452

Combined
monthly income

 

EI) Yes. Explain:

 

 

Schedule |: Your Income

page 2

 

 

 
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 35 of 57

PMR EMM ricimoM(stciriiik ace) mer: H

Terry Howard
Debtor 1 Se apt tne
Firat Name Middle Name Last Name Check if this is:

Debtor 2 Robert Howard

 

Q An amended filing

CJ A supplement showing postpetition chapter 13
expenses as of the following date:

 

(Spouse, if filing) Firat Name Middie Name Last Name
United States Bankruptcy Court for the: District of FLORIDA

Case number MM / BD? YYYY

(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Cre Describe Your Household

1. Is this a joint case?

 

 

‘no. Go to line 2.
le Yes. Does Debtor 2 live in a separate household?

:=No
4 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

  

 

 

 

 

 

 

 

 

2. Do you have dependents? (Ud: No
vee Dependent's relationship to Dependent's Does dependent live
De not list Debtor 1 and : Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. “each dependent... eee
' ‘ll (Oo No
Do not state the dependents grandchild 7 re
names. je Yes
grandchild 5 (no
ip? Yes
grandchild 4 (No
Yes
3. Do your expenses include li: No

expenses of pecple other than
yourself and your dependents?

Part 2: Your Ongoing Monthiy Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

J Yes

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedufe J; Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 0
any rent for the ground or lot. 4. $

If not included in line 4:

da. Real estate taxes 4a, 0
4b. Property, homeowner's, or renter’s insurance 4b. $ 0
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0
4d. Homeowner's association or condominium dues 4d. $ 0

Official Form 106 Schedule J: Your Expenses page 1
Debtor 1 Terry Howard Case number (kon)
Firat Nama Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans 5.
6. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c.
6d. Other, Specify: 6d.
7. Food and housekeeping supplies 7,
8. Childcare and children's education costs 8.
8, Clothing, jaundry, and dry cleaning 9.
10. Personai care products and services 10,
11. Medical and dental expenses 11.
12. Transportation, Include gas, maintenance, bus or train fare.
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14.
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a.
18b. Health insurance 15b.
15c. Vehicle insurance 15c.
15d. Other insurance, Specify: 16d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16.
17, Installment or lease payments:
17a. Car payments for Vehicle 4 17a.
17b. Car payments for Vehicle 2 (7b.
17c, Other. Specify: 17c.
17d, Other. Specify: 17d,
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your income (Official Form 106)). 18.
19. Other payments you make to support others whe do not live with you.
Specify: 19.
20. Other real property expenses not included in linas 4 or 5 of this form or on Schedule f: Your Income.
20a. Mortgages on other property 20a.
20b, Real estate taxes 20b.
20¢, Property, homeowner's, or renter's insurance 20c.
20d, Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 20a.

Official Form 106J

Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 36 of 57

 

 

 

 

 

 

 

Schedule J: Your Expenses

 

Your expenses

oe

¢ 0

 

$ 500
$ 50
$ 160

 

¢ 700
5 46

3 300
g 200
¢ 100

 

g 300

g 200

 

g 0
¢ 600
¢ 200

$_0

 

 

 

page 2
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 37 of 57

 

 

 

 

 

 

 

 

Debtor 1 Terry Howard Case number tif known)
Firet Name Middle Name Last Name
21. Other. Specify: 21. +S 0
22. Caleulate your monthly expenses.
22a, Add lines 4 through 21. 22a. | g 3356
22b, Copy line 22 (monthly expenses for Debtor 2), if any, from Cfficial Form 106J-2 22b. $
22c. Add line 22a and 22b, The result is your monthly expenses. 22c. $
23. Calculate your monthly net income,
23a. Copy line 12 (your combined monthly income) fram Schedule I. 23a. $_3452
23b. Copy your monthly expenses fram line 22c above. 2a. —¢ 3356
23c, Subtract your monthly expenses from your monthly income.
. : ¢ 96
The result is your monthly net income. 23e.

 

 

 

24. Do you expect an increase or decrease in your expenses within tha year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

lid’ No.

(Yes. ~ Explain here:

Officiat Form 106J Schedule J: Your Expenses page 3
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 38 of 57

EUR CBCM Cilmi meres a

Debtor 4 Terry Howard

Firat Name Middle Name Last Name

Debtor 2 Robert Howard

{Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of FLORIDA

Case number
{lf known}

 

 

LJ Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules

If two married people are filing together, both are equally responsible for supplying correct information.

125

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing proporty, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C, §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No

) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119},

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x Dir Howar. x

 

 

Signature of Dehioyt Signature of Debtor 2
f
Date t a/ 2 2O Date
MM/ BD / YYYY MM/ Ob ¢ ¥YYY

 

de deehan

     

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 39 of 57

Fill in this information te identify your case:

Debtor 1 Terry Howard
First Nama Middle Nama Last Name

Debtor 2 Robert Howard
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District or FLORIDA

Case number
(If known)

 

 

Q) Check if this is an
amended filing

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

| Pare 1: Give Dotalls About Your Marital Status and Where You Lived Before

1. What is your current marital status?

lid Married
[EInot married

2. During the iast 3 years, have you lived anywhere other than where you live now?
lid: Na

{, Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
CQ] same as Debtor 1 CY same as Debtor 4
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
C] Same as Debtor 1 U same as Debtor 1
From From
Number Street Number Street
To To

 

 

 

 

Cily State ZIP Code City State ZIP Cade

3. Within the last 8 years, did you ever live with a spouse or legal equivalent ina community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

fad No

EE Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 40 of 57

Debtor 1 Terry Howard Case number (known)
Firat Name Middle Name Last Name

 

 

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 4.

[Gl No

(a Yes. Fill in the details,

 

 

Sources of income Gross income Sources of income Gross Income
Check all that apply. (before deductions and = Check all that apply. {before deductions and
exclusions} exclusions)
From January 1 of current year until a mages, commissions, g 1764 nes. commissions, $ 1100
the date you filed for bankruptcy: onuses, tps onuses, tips
QO Operating a business O Operating a business
. . [7 W . '
For last calendar year: (uf Wages, commissions, | ages, commissions,
ye yr201 bonuses, tips g 30585 bonuses, tips g 13200
(January 1 to December 31, Yr209 QO Operating a business QO Operating a business
. . i ‘ :
For the calendar year before that: A wages, COMMISSIONS, 4 wages, commissions,
bonuses, tips 30585 bonuses, tips $ 67817

$
(January 1 to December 31, xraog O Operating a business O Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions: rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

fad No

[LY Yes. Fill in the details.

 

 

 

 

 

 

Sources of income Gress income from Sources of income Gross income from
Describe below. each source Describe below. each source
{before deductions and (before deductions and
exclusions) exclusions}
From January 1 of current year until ———-—————-_ $@_ $9
the date you filed for bankruptcy:
For last calendar year: $0 $4
(January 1 to December 31, )
yyy
For the calendar year before that: $0 $0
(January 1 to December 31, ) $
$

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 41 of 57

Debtor 1 Terry Howard Case number ( known.
Firat Name Middle Name Last Name

 

Er List Certaln Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

I No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
CQ) No. Go to line 7,

L) Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

fa Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the $0 days before you filed for bankruptcy, did you pay any creditor a total of $600 or mora?

[A No. Go to tine 7.

[a Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. De not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

Dates of Total amount pald Amount you still owe Was this payment for...
payment
$ $.
Creditors Nama CI Mortgage
CD car
Number Street CI credit card

 

a Loan repayment

 

| Suppliers or vendors

 

 

 

City State ZIP Code Q) other
§ $ [) Mortgage
gag
Creditors Name
QI car
Number Street L) Credit card

 

CI Loan repayment

 

O Suppliers or vendors

 

 

 

 

City Biate ZIP Code CI other
$ $ Cj Mortgage
Creditors Name
im] Car
Number Street Q Credit card

CL Lean repayment

 

a Suppliers ot vendors

 

City State ZIP Geode Cd other

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptey page 3
Debtor 4 Terry
Firat Name

Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 42 of 57

Howard

Case number gr inown}
Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

A No

 

: Yes. List all payments to an insider,

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
3 $
insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City

State = ZlP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

lid No

C) Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you stil Reason for this payment
payment paid owe Include creditor's name |
Insider's Name $ §
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City

Official Form 107

State ZIP Gade

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 43 of 57

Debtor 1 Terry Howard

Case number (known)
First Nama Middle Name Last Name

 

| Part 4: BOL Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

[id No

[CT Yes. Fitl in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title : ‘Gourl Name {) Pending
QO On appeal

‘Number Street QO) cenctuded
Case number :

:Cily State ZiP Code
Case title ‘Court Name CJ Pending

: Q On appeal

Number Street O Concluded
Case number :

: City State ZIP Cade

19. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

fa No. Go to line 11.
Fay Yes. Fill in the information below.

Describe the property Date Value of the property

 

 

: : $
Creditor’s Name :

 

Number Streat Explain what happened

Ql) Property was repossessed.

C1] Property was foreclosed.

C) Property was garnished.

City State ZIP Code a Property was attached, seized, or levied.

 

 

Describe the property Date Value of the propert

 

Creditor's Name

 

Number Street
Explain what happened

 

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or levied.

 

City State ZIP Code

COULD

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 44 of 57

Debtor 4 Terry Howard

Case number (tnawn)
Firat Name Middle Name Last Name

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including 2 bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

(if No

C) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Zrediovs Name povvomen © sates ie
Number Street $
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your Property in the possession of an assignee for tha benefit of
creditors, a court-appointed receiver, a custodian, or another official?

lil No

OC) Yes

Ea List Certain Gifts and Contributions

13.Within 2 years before you filad for bankruptcy, did you give any gifts with a total value of more than $600 per person?

lid No

CJ Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the glits
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Coda
Person's relationship to you
Gifts with a total value of more than §600 Describe the gifts Dates you gava Value
per person . stmt . omen 4 . con oe , the glits
_ $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Coda

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 45 of 57

Debtor 1 Terry Howard Case number (mown)
First Name Mkidie Nama Last Name

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

jdd No

C1 Yes. Fill in the details for each gift or contribution,

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
: $
Charity’s Name
$
Number Streat
Gity State ZIP Code

a8 List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

lid No

Lt Yes. Fill in the details.

 

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss oecurred . ca: og loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

ea List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

fa No

(CT: Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid eee a _ made
Number Street $
$

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuais Filing for Ban kruptcy page 7

 
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 46 of 57

 

 

 

 

 

 

 

 

Debtor 1 Terry Howard Casa number tfknown)
First Name Middia Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid
$

Number Street
$

City State ZIP Cade

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptey, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to halp you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

[4 No

i) Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
_ made
Parson Who Was Paid
Number Street —_ $
$

 

City State ZIP Code

 

18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property),
Do not include gifts and transfers that you have already listed on this statement.
fd No
(Ol ves. Fill in the details.
Description and vaiue of property Describe any property or payments recelved Date transfer

transferred or debts paid In exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Recsived Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 47 of 57

Debtor 1 Terry Howard Case number (if kom}
Firat Nama Middis Name Last Nama

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-sattled trust or similar device of which you
are a beneficiary? (These are often called asset-profection devices.)

lid No

CJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was mada

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts: certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

fad No

(CY Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, —_ closing or transfer
or transferred
Name of Fi jal Institution
nance XXXX- O Checking $
Number Street | Savings

 

O Money market

 

Q Brokerage

 

 

 

Clty State ZIP Code uO Other
XXX QO Checking $
Name of Financial Institution
CQ) Savings
Number Street QO Money market

QO Brokerage

 

O Other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

fi. No
[CA Yes. Fill in the details.

 

 

Who else had access to It? Describe the contents Do you still
_ have it?
: QO) No
Name of Financial institution Name : QO Yes

 

 

Number Street Number Street

 

 

City Stata ZIP Code

 

 

City State ZIP Gode

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 48 of 57

Debtor 1 Terry Howard

Gase number (known)
First Name Middie Name Last Name

22. fan you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
id No

(C) Yes. Fill in the details.

 

Who else has or had access to it? Describe the contents Do you still
. have it?
. Cine
Name of Storage Facility Name : UO Yos
Number Street Number Straet

 

 

City State ZIP Code

 

 

Clty State ZIP Code

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

[i No

ull Yes, Fill in the details.

 

Where is the property? Describe the property Value

 

Owner's Namo $

 

Numb Street

 

Number Street

 

 

 

 

Clty State ZIP Code
City State ZIP Code

Ea Glve Detalls About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

@ Environmental law means any federal, state, or local statute or reguiation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material inte the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

@ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

& Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

lif No

CL) Yes. Fill in the details.

 

 

Govemmental unit / Environmental law, if you know it Date of notice
Name of sita Governmental unlit
Number Street Number Strest
Clty State ZIP Code

 

 

Clty State ZIP Coda

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 49 of 57

Debtor 1 Terry Howard
First Name Middie Name Last Name

 

25.Have you notified any governmental unit of any release of hazardous material?

lid No

D Yes. Fill in the detaits.

Governmental unit

 

Governmental unit

 

Number Street

3
i
Name of site
Number Street

 

City State ZIP Code

 

City Stato ZIP Code

Case number (mewn)

Environmental law, if you know it

 

Date of notice

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

li no

CQ) Yes. Fill in the details.

Court or agency

Case title
Court Name

 

Number Street

 

Case number Clty State ZIP Code

ue ove Detalls About Your Business or Connections to Any Business

Nature of the case

Status of the
case

C0 Pending
QO On appoal
QO Concluded

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
DO Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

2) A member of a limited liabitity company (LLC) or limited liability partnership (LLP)

Oa partner in a partnership
0) An officer, director, or managing executive of a corporation

C2 An owner of at least 5% of the voting or equity securities of a corporation

ey No. None of the above applies. Go to Part 12.

[Ci ves. Check all that apply above and fill in the details below for each business.

Describe the nature of the business

 

Business Name souee ones eens +

 

Number Street

 

 

City State ZIP Code cece eu
Describe the nature of the business

 

Business Nama

 

Number Street fe tense

 

 

 

City State ZIP Coda

Official Form 107

Name of accountant or bookkeeper Dates business existed

Employer Identification number
Do not include Social Security number or ITIN.

From To

Employer Identification number

_ Do not include Social Securlty number or ITIN.

Dates business existed

From To

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 50 of 57

Debtor 1 Terry Howard Case number (if known)
First Name Middla Name Last Name

Describe the nature of the business Employer kientification number
_ Do not Include Social Security number or ITIN.

 

 

 

 

EIN;
Number Street Name of accountant or bookkeeper Dates business existed
From To
Clty State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

lbd’:No

C) Yes. Fill in the details below.

Date Issued

 

Name MM/OD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachmants, and | declare under penalty of perjury that the

answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

xe Ip Mov»

Signature offiebtor 1 Signature of Debtor 2
Date /2 Zo ZO

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

ia No
QO) Yes

Date

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

CO) No

C) Yes. Name of person

 

. Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 4119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 51 of 57

Fill in this information to identify your case:

Terry Howard
First Narne: Middle Name Last Name

Debtor 2 Robert Howard

(Spouse, if filing) First Name Middle Name Last Name

Debtor 1

 

United States Bankruptcy Court for the: District of FLORIDA

Case number LJ Check if this is an

(If known} amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 ozs

If you are an individual filing under chapter 7, you must fill out this form if:
M creditors have claims secured by your property, or
@ you have leased personal property and the lease has not expired,

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

ea List Your Creditors Who Have Secured Clalms

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

 

Identify the creditor and the property that Is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
maecttor’s Chase Home Finance Ile’ Surrender the property.
ICT Retain the property and redeem it.
eee of (ClRetain the property and enter into a
securing debt: Reaffirmation Agreement.
iCRetain the property and [explain]:
Family Residence
Creditor’s {CY surrender the property.
name:
{CI Retain the property and redeem it.
lial of ja Retain the property and enter into a
securing debt: Reaffirmation Agreement.

[CE Retain the property and fexplain):

 

 

 

 

 

Creditor's [OE surrender the property. No
name: .
[CE Retain the property and redeem it. es
oo of FU Retain the property and enter into a
securing debt: Reaffirmation Agreement.
f Retain the property and [explain]:
Credors {CI surrender the property. No
n : :
| : [CT Retain the property and redeem it. es
Creparbtion of it Retain the property and enter into a
securing debt Reaffirmation Agreement.
iT Retain the property and [explain]:
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 52 of 57

Terry Howard

First Name Middle Name Last Name

Debtor 1 Case number (if known}

 

Ea List Your Unexpired Personal Property Leases

Fer any unexpired personal property lease that you listed in Schedule G: Executery Contracts and Unexpired Leases (Official Form 106G)
fill in the information balow. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 14 U.S.C. § 365(p)(2).

 

 

 

 

 

Describe your unexpired personal property jeases Will the lease be assumed?
Lessor’s name: CT No
Description of leased sL'ves
property:

Lessor’s name: IL 'No

Description of leased ves

property:

Lessor’s name: (Co

Description of teased iT Yes

property:

Lessor’s name: [CiNe
TT yYes

Description of leased

property:

Lessors name: Cio
(CI'ves

Description of leased

property:

Lessor's name: Forno

Description of leased
property:

 

Lessor’s name: No

Description of leased
property:

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

xe Loney, Yoricrret. x

 

 

Signature of Pijfor 1 Signature of Debtor 2
nae 6 el 2OZO oat
MM? DD / YYYY MM? DDS YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 53 of 57

Fill in this information to identify your case: Check one box only as directed in this form and in

Form 1224-1Supp:
Debtor)  _Terry Howard

First Name Middis Name Last Name

Debtor 2 Robert Howard
(Spouse, if filing) First Name Middie Name Last Name:

 

 

(2. The calculation to determine if a presumption of

; abuse applies will be made under Chapter 7
United States Bankruptcy Court forthe; tito FLORIDA Means Test Calculation (Official Form 1224-2).

Case number ia 3. The Means Test does not apply now because of

 

(If known) qualified military service but it could apply later.

 

 

C) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 10/19

Be as complete and accurate as possible, If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption fram Presumption of
Abuse Under § 707(b)(2) (Official Form 122A4-1Supp) with this form.

Pa Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.
C) Not married, Fill out Column A, lines 2-11.
A Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

Q) Married and your spouse is NOT filing with you. You and your spouse are:
Cj Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-17.

Living separately or are legally separated. Fill out Column A, lines 2-11: do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
Spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 75, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result, Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only, If you have nothing to report for any line, write $0 in the space.

Cofumn A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gtoss wages, salary, tips, bonuses, overtime, and commissions

 

(before all payroll deductions). $___-28600 sO
3. Alimony and maintenance payments. Do not include payments from a spouse if

Column B is filled in. $e $
4. All amounts from any source which are regularly paid for household expenses

of you or your dependents, including child support. Include regular contributions

from an unmarried partner, members of your household, your dependents, parents,

and roommates. Include regular contributions from a spouse only if Column B is not 0 0

filled in. Do not include payments you listed on line 3. $8 ti
5. Net ncome from operating a business, profession, Debtor 4 Debtor 2

Gross receipts (before all deductions) $ 0 § 0

Ordinary and necessary operating expenses = § O~ $ 0

Net monthly income from a business, profession, or farm 0 $ heelys $ 0 $ 0
6. Net Income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ 0 §

Ordinary and necessary operating expenses -$ o-§ 0

Net monthly income from rental or other real property $ 0 ¢ roPy 5 0 $ 0
7. Interest, dividends, and royalties $ 0 $. 0

 

 

Official Form 1224-7 Chapter 7 Statement of Your Current Monthly Income page 1

 
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 54 of 57

 

 

 
 

 

Debtor 1 Terry Howard Case number  kcwn)
First Nama Middle Name Last Name
Column A Cofumn B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0 $ 0
De not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list iE MELE: ......cccccscscscsssssssssne
FOF YOU cesses $
For your Spouse... $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services, If you received any retired
pay paid under chapter 61 of tile 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled if
retired under any provision of title 10 other than chapter 61 of that title. ss $ sO

10. Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disabitity, or
death of a member of the uniformed services. If necessary, list other sources ona
separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 ¢ 0 0
0
Total amounts from separate pages, if any. + +$
11, Calculate your total current monthly income. Add lines 2 through 10 for each + -
column. Then add the total for Column A te the total for Column B. $ 2800: $ o3(7 $ 2800
Total current
monthly Income
Ey Determine Whether the Means Test Appliles to You
12. Calculate your current monthly Income for the year. Follow these steps: ; .
12a. Copy your total current monthly income from ING 11... snsscseeseunntsetsertsssemseu stasis GOpy line 11 here> § 2800 |
Multiply by 12 (the number of months in a year}. x 12
12b. The result is your annual income for this part of the form. 12b. $__— 33600 |
13. Calculate the median family income that applies to you, Follow these steps:
Fiil in the state in which you live. [ FLORIDA |
Fill in the number of pecple in your household. l1
Fill in the median family income for your state and size of household. ................ sreveveesstenanstssssssessessesesnessteteseceerannes Ve $__—-:141833

 

 

 

To find a tist of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. Line 712b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse,
Go io Part 3.

14b{C1: Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2,

 

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 2

 
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 55 of 57

Debtor 1 Terry Howard Case numbar ti tmown)

 

First Nama Middie Name Last Name

Sign Bolow

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x Dry flavarct x

 

 

 

Signature of Debybr 1 Signature of Debtor 2
Date / Zz / 2OZOD Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 1224-2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 3

 
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 56 of 57

United States Bankruptcy Court
District Of FLORIDA

 

INRE. Howard, Terry -and- Howard, Robert

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true
and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our schedules.

Date: '/ 21 | COLD Tony Houta rch
Debtor

 

 

Joint Debtor
Case 6:20-bk-00316-KSJ Doc1 Filed 01/21/20 Page 57 of 57

Chase Home Finance
P O Box 771270
Coral Springs FL 33077
